Siu Kiu Lam v Loo (2017 NY Slip Op 07627)





Siu Kiu Lam v Loo


2017 NY Slip Op 07627


Decided on November 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2016-07606
 (Index No. 20028/09)

[*1]Siu Kiu Lam, et al., plaintiffs, 
vNelly Loo, etc., et al., defendants; Morelli Law Firm, PLLC, nonparty-appellant.


Morelli Law Firm, PLLC, New York, NY (Benedict P. Morelli of counsel), nonparty-appellant pro se.

DECISION & ORDER
In an action to recover damages for medical malpractice, nonparty Morelli Law Firm, PLLC, appeals from an order of the Supreme Court, Kings County (Bunyan, J.), dated June 8, 2016, which denied its motion pursuant to Judiciary Law § 474-a for an increased contingency fee award due to extraordinary circumstances.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to its contention, the nonparty-appellant law firm (hereinafter the law firm) failed to demonstrate that its statutory compensation in the sum of $376,198.50 under the Judiciary Law § 474-a(2) schedule was inadequate. The law firm expended approximately 970 hours, that included 9 days of trial, over the course of the 7½ years it represented the plaintiffs in this medical malpractice action (cf. Contorino v Florida Ob/Gyn Assn.,  283 AD2d 67, 71). The record is devoid of any evidence that the amount of time spent on the representation of the plaintiffs resulted in an exceptionally low hourly rate of compensation, or that it caused the law firm any financial detriment (see Yalango v Popp,  84 NY2d 601, 608-610).
Inasmuch as the law firm failed to make the threshold showing that compensation in this case was inadequate, it is not necessary to reach the issue of whether extraordinary circumstances existed.
Accordingly, the Supreme Court providently exercised its discretion in denying the law firm's motion pursuant to Judiciary Law § 474-a for an increased contingency fee award (see Yalango v Popp,  84 NY2d 601).
LEVENTHAL, J.P., BARROS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court